Citation Nr: 1043381	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the RO in 
Detroit, Michigan.

The Board notes that the Veteran's original claim was for service 
connection for posttraumatic stress disorder (PTSD).  However, 
the medical evidence shows that he has been diagnosed with 
various psychiatric disorders which may arise from the same 
symptoms for which the Veteran was seeking benefits.  Therefore, 
the issue, as reflected on the title page of this decision, was 
broadened to include service connection for an acquired 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 
(2009).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an August 2010 hearing that was held at the RO.

At his August 2010 hearing the Veteran's representative indicated 
that the Veteran wanted to file a claim for a total disability 
rating by reason of individual unemployability (TDIU).  This 
claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims he has a psychiatric disorder that was caused 
by his military service.

Various records in the claims file show that the Veteran was 
diagnosed with various psychiatric disorders at different times.  
These include PTSD, major depressive disorder, dysthymic 
disorder, and an unspecified anxiety disorder.  The Veteran is 
currently receiving Social Security Administration (SSA) 
disability benefits due to his psychiatric problems.

At his hearing, the Veteran alleged that he had psychiatric 
difficulties since service.  He alleged that this was caused by 
events that occurred during basic training, including a personal 
assault, as well as the experience of undergoing elective surgery 
(vasectomy) at a military facility.  The Veteran testified that 
he was not properly anesthetized during this procedure and that 
he experienced unpleasant residuals of the surgery.  Further 
development is necessary in order to attempt to corroborate the 
occurrence of these events. 

A review of the Veteran's service treatment records shows that he 
was in fact scheduled for a vasectomy in September 1978 and that 
the surgery took place that same month.  The operative notes from 
that procedure are not in the Veteran's service treatment records 
(STRs), although the claims file does contain an operative report 
from a July 1979 vasectomy reversal that was performed at a 
private facility.  An attempt should be made to obtain copies of 
the September 1978 operative report from the military medical 
facility where the surgery was performed.

Additionally, it is noted that the Veteran testified at his 
hearing that his psychiatric problems began as a result of 
incidents that occurred in service and that they existed since 
service.  As previously noted, the Veteran is currently diagnosed 
with a psychiatric disorder.  Thus, the Veteran has presented 
evidence of a current disability or symptoms of a disability, an 
in service event, and a plausible link between the in-service 
event and the current disorder.  He therefore satisfied the low 
threshold necessitating a VA examination that was set forth in 
McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Thus, an 
examination must be provided.

Given the other development that is necessary in this case, more 
recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and 
request that he identify all psychiatric 
treatment that he obtained since November 
2006.  Based on his response, all identified 
treatment records should be obtained.  More 
recent VA treatment records should also be 
obtained.  If records are identified but 
cannot be obtained this fact, as well as the 
efforts that were made to obtain the records, 
should be documented in the claims file.  The 
Veteran should also be notified of VA's 
inability to obtain the records.

2.  The RO/AMC should contact the medical 
facility at Redstone Arsenal, Alabama and 
request that they provide any treatment 
records pertaining to a vasectomy that the 
Veteran underwent in September 1978.  A 
negative response is required if the records 
do not exist or are unavailable.

3.  After the above development is completed, 
the Veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any diagnosed 
psychiatric disorder.  For any psychiatric 
disorder(s) diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (at least 50 percent 
likely) such psychiatric disorder either (a) 
onset during his military service, or (b) was 
caused or aggravated by military service.  

The examiner must review the claims file 
prior to the examination and state that this 
was accomplished in his or her report of 
examination.  He or she must also set forth a 
complete rationale for his or her 
conclusions.

4.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond thereto.  Then, if 
indicated, this case should be returned to 
the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


